Case 2:14-cr-20520-MFL-RSW ECF No. 84 filed 06/02/20       PageID.616   Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

      Plaintiff,                                    Criminal No. 14-cr-20520
                                                    Hon. Matthew F. Leitman
v.

LAMONT SAPP,

     Defendant.
_________________________________________________________________/

       ORDER TO SEAL EXHIBIT # 1 MEDICAL RECORDS TO
     UNITED STATES’ RESPONSE OPPOSING THE DEFENDANT’S
          MOTION FOR COMPASSIONATE RELEASE (#81)

      The government having moved to seal Exhibit # 1Medical Records to United

States’ Response Opposing The Defendant’s Motion For Compassionate Release,

and the Court being duly advised in the premises;

      IT IS HEREBY ORDERED that the Exhibit Medical Records be sealed until

further Order of the Court.

                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: June 2, 2020
Case 2:14-cr-20520-MFL-RSW ECF No. 84 filed 06/02/20      PageID.617    Page 2 of 2




I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on June 2, 2020, by electronic means and/or ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764
